Citation Nr: 0106859	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for peripheral neuropathy affecting two fingers of the left 
hand due to treatment received in August 1995 at a Department 
of Veterans Affairs medical center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the National Guard from July to December 1957 and on regular 
active duty in the Army from September 1959 to September 
1964.

In March 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, denied 
the veteran's claim for compensation, pursuant to 38 U.S.C.A. 
§ 1151, for peripheral neuropathy affecting two fingers of 
his left hand-which he alleges is due to treatment (an 
intravenous (IV) transfusion) that he received in August 1995 
at a VA medical center (VAMC).  He appealed the RO's decision 
to the Board of Veterans' Appeals (Board).


FINDING OF FACT

There is an unrefuted medical opinion of record indicating 
that it is unlikely that the veteran suffered damage to his 
left ulna nerve from the IV transfusion that he received in 
August 1995 at the VAMC.


CONCLUSION OF LAW

The veteran does not have additional disability in his left 
hand or forearm due to peripheral neuropathy that is 
proximately due to or the result of the IV transfusion that 
he received in August 1995 at the VAMC.  38 U.S.CA. § 1151 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The RO obtained the medical records concerning the treatment 
in question which confirm the veteran received an IV 
transfusion in August 1995 while undergoing surgery at the 
VAMC, although the specific location of the IV was not 
indicated.  He signed a consent form prior to the procedure 
listing the possible complications that could ensue.  During 
a follow-up consultation in October 1995 he had erythema 
around the site of the IV, but he was doing well otherwise.  
In November 1995, he complained of experiencing numbness in 
the 4th and 5th fingers of his left hand.  He later received 
treatment in the outpatient orthopedic clinic in April 1998 
for Dupuytren contractures involving both hands-not just his 
left hand-and for possible cubital tunnel entrapment of the 
ulnar nerve.  The examining physician observed the veteran 
held the 4th and 5th fingers of his left hand in a fixed 
position due to the Dupuytren Contracture.

The veteran alleges that he has peripheral neuropathy in his 
left hand which is causing the numbness in the 4th and 5th 
fingers, and that he developed the peripheral neuropathy as a 
result of the IV transfusion in August 1995 at the VAMC-
thereby warranting compensation under the provisions of 
section 1151.

When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.358 (2000).  However, for claims, such 
as the one at issue, filed on or after October 1, 1997 
(the veteran filed his claim on August 21, 1998), a showing 
of negligence or fault on the part of VA is necessary for 
recovery-whereas this is not required for claims that were 
filed prior to that date.  See Brown v. Gardner, 115 S. Ct. 
552 (1994); 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Also, according to 38 C.F.R. § 3.358(b)(2), section 1151 
compensation is not payable for the continuance or natural 
progression of disease or injuries for which the treatment 
was authorized.  Furthermore, section 1151 compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran-or, in appropriate cases, his 
representative.  "Necessary consequences" are those that 
are certain to result from, or were intended to result from, 
the treatment administered.  38 C.F.R. § 3.358(c)(3).

To determine whether his claim has merit, the RO had the 
veteran examined by a VA neurologist in January 1999 for a 
professional medical opinion.  And after reviewing all of the 
medical and other evidence relevant to the appeal, and 
examining the veteran, personally, the VA neurologist 
indicated there was evidence of diabetic neuropathy affecting 
"both" of the veteran's upper extremities-not just his 
left upper extremity-in a distal symmetrical fashion.  
The VA neurologist also confirmed the veteran has evidence of 
Dupuytren contractures of "both" hands-not just his left 
hand.  Consequently, the VA neurologist said that, in his 
opinion, "it is unlikely that [the veteran] suffered damage 
to his left ulnar nerve in the forearm from a superficial 
cutaneous infection of the left forearm in 1995."

The veteran has not submitted any countervailing medical or 
other probative evidence whatsoever to rebut the opinion of 
that VA neurologist.  And neither the veteran nor his 
representative have the necessary medical training, expertise 
or competence to do so, themselves.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Their basis of logic, instead, 
is premised on deductive reasoning.  They argue the 
peripheral neuropathy must be due to the IV transfusion 
because the veteran developed the numbness, loss of motion, 
etc., in the 4th and 5th fingers of his left hand after that 
procedure-meaning it is the only possible cause for his 
symptoms.  But this argument totally ignores the fundamental 
issue-that being, medical causation-since it is not enough 
simply to deduce, without any supporting evidence, that this 
is true merely because there is no other explanation for it.  
And furthermore, as is apparent, their approach his highly 
speculative, at best, particularly in the face of the 
countervailing medical opinion of the neurological specialist 
to the contrary.  See Hyder v. Derwinski, 1 Vet. App. 221, 
224 (1991) (lay hypothesizing, particularly in the absence of 
any supporting medical evidence, is to be avoided).

In deciding whether the veteran's neuropathy either was 
caused or exacerbated by the IV transfusion at the VAMC, it 
is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, to accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is 
particularly difficult when medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, however, the only medical opinion of record 
addressing the dispositive issue of causation is clearly 
unfavorable to the claim, and in fact it is undisputed.  
Consequently, there is no other medical opinion to weigh 
against it.  Also, because the RO did not deny the veteran's 
claim as not well grounded-but rather, considered it on the 
full merits after giving him an opportunity to submit medical 
evidence supporting his allegations, no further assistance is 
mandated by the recently enacted Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and he is not entitled to compensation for the 
peripheral neuropathy under the provisions of 38 U.S.C.A. 
§ 1151.  See also VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).



ORDER

The claim for compensation, pursuant to 38 U.S.C.A. § 1151, 
for peripheral neuropathy affecting two fingers of the left 
hand due to treatment received in August 1995 at a VAMC, is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

